Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 7/18/2022.
2.    Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (“Paul”), U.S.  Patent Publication No. 2015/0355692. 
Regarding Claims 1 and 8, Paul teaches a processor [Fig-1], comprising:
one or more circuits to cause a plurality of graphics processing units (GPUs) [Para: 0015(GPUs-115)] to operate at a second frequency, higher than a first frequency of current operation, in response to calculating from respective power coefficients [Para: 0047 (“a model coefficient” is determined or calculated “to capture performance coupling” for DVFS states where a “frequency sensitivities evaluate performance coupling across the processing units to determine the effect on overall performance resulting from a change in frequency for an associated processing unit” as described in 0012, 0013] that a baseboard power level at the second frequency remains below a baseboard power budget [Para: 0019-0020(boost the DVFS states to maximize “power is allocated until maximum CPU and GPU frequencies are reached”].
Regarding Claims 2 and 9. Paul teaches wherein the one or more circuits cause the plurality of GPUs to operate at a third frequency, lower than the second frequency, in response to calculating from the respective power coefficients that the baseboard power level at the second frequency is above the baseboard power budget [Para: 0016(when DVFS states “voltage and frequency decreases”)].
Regarding Claims 3 and 10. Paul teaches wherein the one or more circuits cause the plurality of GPUs to operate at a third frequency, higher than the second frequency, in response to calculating from the respective power coefficients that the baseboard power level at the third frequency remains below the baseboard power budget [para: 0044(when GPU sensitivity is high then “GPU is set to it’s HIGH DVFS states” to go higher than second frequency)].
Regarding Claims 4 and 11, Paul teaches wherein the one or more circuits cause a second plurality of GPUs to operate at a fourth frequency, higher than a second frequency of current operation [para: 0044(when GPU sensitivity is high then “GPU is set to it’s HIGH DVFS states” to go higher than second frequency)], in response to calculating from respective power coefficients that a second baseboard power level at the fourth frequency remains below a second baseboard power budget and that a rack power level remains below a rack power budget [Para: 0020(boost the DVFS states to maximize “power is allocated until maximum CPU and GPU frequencies are reached”].
Regarding Claim 5, Paul teaches wherein the one or more circuits cause the plurality of GPUS to operate at the second frequency, in response to determining the baseboard power level is within a threshold of the baseboard power budget [Para: 0020(boost the DVFS states to maximize “power is allocated until maximum CPU and GPU frequencies are reached”].
Regarding Claim 6, Paul teaches wherein the second frequency increases an operating frequency for a worst case GPU of the plurality of GPUs [Para: 0020(“power is allocated until maximum … GPU frequencies are reached”, i.e., a worst case scenario for GPU)].
Regarding Claim 7, Paul teaches wherein the one or more circuits cause each GPU of the plurality of GPUs to operate at the second frequency [Para: 0020(boost the DVFS states to maximize “until maximum … GPU frequencies are reached”)].
Regarding Claim 12, Paul teaches causing a second plurality of GPUs to operate at a fourth frequency, higher than a second frequency of current operation, in response to determining from respective power coefficients for the second GPUs, that a second baseboard power level at the fourth frequency remains below a second baseboard power budget [Para: 0020(“power is allocated until maximum … GPU frequencies are reached”, i.e., a worst case scenario for GPU)].
Regarding Claim 14, Paul teaches determining a rack power level for a rack including the first plurality of GPUs and the second plurality of GPUs remains below a rack power budget; and increasing at least one of the baseboard power level or the second baseboard power level [Para: 0034(when “shift power credit from CPU to GPU”)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to Claim 1 above and Ray et al. (“Ray”), U.S. Patent Application Publication No. 2018/0293776.
Regarding Claim 13 and 17, Paul teaches determining a rack power level for a rack including plurality of GPUs as set forth above. Paul does not disclose expressly 
determining a first plurality of GPUs and the second plurality of GPUs exceeds a rack power budget; and
reducing at least one of the second frequency or the fourth frequency.
In the same field of endeavor (e.g., efficiently controlling power and frequency for performance and power saving) Ray teaches determining a plurality of GPUs exceeds a power budget and reducing at least one frequency [Para: 0208].
Accordingly, one of ordinary skill in the art before the effective filing date of the invention to have modified Paul’s teachings of 
GPUs to operate at a fourth frequency, higher than a second frequency of current operation, in response to determining from respective power coefficients for the second GPUs, that a second baseboard power level at the fourth frequency remains below a second baseboard power budget with Ray’s teachings of determining a plurality of GPUs exceeds a power budget and reducing at least one frequency for the purpose of preventing over-heating and performance degradation for a GPU. 
Regarding Claim 15, It does not teach or further define over the limitations recited in the rejected claim 1 above. Therefore, see the discussions herein above and one of ordinary skill in the art would further modify Paul’s teachings of baseboard (105) including multiple GPUs [Fig-1(115)] to have a first baseboard including a first plurality of graphics processing units (GPUs) forming at least a portion of the rack where a second baseboard including a second plurality of GPUs forming at least a portion of the rack based on design choice in order to have an efficient system handling necessary workload.
Regarding Claim 16, Paul teaches wherein the memory stores instructions that, when executed by the processor, cause the rack controller to: cause the first plurality of GPUs to operate at a third frequency, higher than the first frequency, in response to determining from the respective first power coefficients for the GPUs, that the first baseboard power level at the third frequency remains below the first baseboard power budget[para: 0044(when GPU sensitivity is high then “GPU is set to it’s HIGH DVFS states” to go higher than second frequency)].
Regarding Claim 18, Paul teaches wherein the memory stores instructions that, when executed by the processor, cause the rack controller to:
determine a rack power level, based at least in part on the first baseboard power level and the second baseboard power level, remains below a rack power budget at the first frequency and the second frequency [Para: 0020(“power is allocated until maximum … GPU frequencies are reached”, i.e., remains below rack power budget for GPU)].
Regarding Claim 19, Paul teaches wherein the memory stores instructions that, when executed by the processor, cause the rack controller to:
determining the first baseboard power level at the first frequency is within a threshold amount of the first baseboard power budget [Para: 0019(“assign a power limit” based on thermal budget so that baseboard stays with in power budget while GPUs runs with in a threshold of frequency as described in para 0020)].
Regarding Claim 20, Paul teaches wherein each GPU of the first plurality of GPUs operates at the first frequency and each GPU of the second plurality of GPUs operates at the second frequency [Para: 0020(when (boost the DVFS states to maximize “power is allocated until maximum … GPU frequencies are reached” for different GPUs)].
5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to Claim 1 above and Kuo et al. (“Kuo”), U.S. Patent Publication No. 2018/0052506.
Regarding Claim 21, Paul teaches wherein each of the respective power coefficients relates a frequency of a respective GPU of the plurality of GPUs to a power consumed by the respective GPU [Para: 0047 (“model coefficient” from DVFS (or dynamic voltage frequency scaling) state where the frequency is elaborated in para: 0016-Table-1, “MHz”)]. Paul does not expressly disclose the respective power coefficients is a value that relates a frequency.
In the same field of endeavor, (e.g., voltage and frequency scaling on a chip), Kuo teaches power controlling for a processor by DVFS process [Para: 0016] represents power coefficients (values in look up table) is a value (such as 800 MHz) that relates a frequency [Para: 0021 and 0037; Fig-6].
Accordingly, one of ordinary skill in the art before the effective filing date of the invention to have modified Paul’s teachings of wherein each of the respective power coefficients relates a frequency of a respective GPU of the plurality of GPUs to a power consumed by the respective GPU with Kuo’s teachings of DVFS process that include a power coefficient(s) is a value that relates to frequency for the purpose of achieving performance at a distinct level with accuracy that is represented by the coefficient value among heterogeneous cores having different architectures and resource utilization criteria.
Response to Arguments
6.	Applicant's arguments filed on 7/18/22 have been fully considered but they are not persuasive. Applicant argues regarding claims 1, 8 and 15 that “Paul does not disclose or suggest a calculation that a baseboard power level at the second frequency remains below a baseboard power budget” because “At no point does Paul attempt to calculate what the power level at some second frequency would be, nor does Paul compare such a power level to a power budget” (emphasis added). Examiner disagrees. Paul teaches plurality of heterogeneous processing cores operates using different architecture [Para: 0018] using different level of resource utilization [Para: 0012]. A performance controller (125) calculating a power level by configuring DVFS states for the cores (based on activity level of the cores) to “estimate power consumption for each of the … GPU cores based on their current DVFS state” and then compares with a thermal budget, “assign power limit to each entity based on a thermal budget” to further assign the calculated power level to the cores [see Para: 0019]. Therefore, Paul teaches the argued feature as to the extent it is claimed.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187